Citation Nr: 1705091	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to initial compensable rating for a right inguinal hernia, status post herniorrhaphy, with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1961 through September 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a
January 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Baltimore, Maryland.

In August 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran has a painful scar as a result of his right inguinal hernia, status post herniorrhaphy.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no greater, have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.114, 4.118 Diagnostic Codes 7338, 7805 (2007 & 2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

The Veteran currently has a noncompensable rating for right inguinal hernia, status post hernioplasty with residual scar under Diagnostic Code 7338-7805.  He is separately service-connected for right scotal hydrocele associate with right inguinal hernia, status post hernioplasty with residual scar.  That noncompensable rating is not on appeal.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 7338 lists the ratings for inguinal hernia.  An inguinal hernia that is small, reducible, or without true hernia protrusion, or not operated but remediable warrants a noncompensable rating.  A postoperative recurrent, readily reducible inguinal hearing that is well supported by truss or belt warrants a 10 percent rating.  An inguinal hernia that is small, postoperative recurrent or unoperated irremediable, not well supported by truss, or not readily reducible warrants a 30 percent rating.  An inguinal hernia that is large, posteropative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable warrants a 60 percent rating.  38 C.F.R. § 4.114 (2016).  Notably, the evidence shows that the Veteran does not currently have an inguinal hernia; therefore, he may not be rated solely under this Diagnostic Code.

The Veteran's scar disability is rate under 38 C.F.R. § 4.118 , Diagnostic Code 7805.  The Board notes that the rating criteria for scars have changed, effective October 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed in August 2008, his disability is rated under the old rating criteria for scars.

As noted above, the Veteran's laceration scar on the dorsum of the hand was evaluated under Diagnostic Code 7805.  Under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007). 

Other applicable Diagnostic Codes concerning the rating of scars include Diagnostic Code 7801 which provides that scars other than head, face, or neck, that are deep or that cause limited motion will be rated 10 percent disabling if the area exceeds 6 square inches or 39 sq. cm. 8 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A 20 percent evaluation will be assigned if the area exceeds 12 square inches or 77 sq. cm. Id.  If the area involved exceeds 72 square inches or 465 sq. cm. a 30 percent evaluation will be assigned.  Id.  A 40 percent disability will be warranted if the area exceeds 144 square inches or 929 sq. cm.  Id.  Under Diagnostic Code 7802 scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  A note after the Diagnostic Code defines an unstable scar as one where there is frequent loss of covering of the skin over the scar and explains a superficial scar is one not associated with underlying soft tissue damage. Id.  

Under the revised regulation, Diagnostic Code 7805 states that scars and their effects should be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 (2016).  Diagnostic Code 7800 applies to scars of the head, face, or neck and thus is not applicable to this case.  Diagnostic Code 7801 applies to deep, nonlinear scars and requires an area of at least six square inches to be affected for a compensable rating.  Therefore, it is also not applicable to this case.  Diagnostic Code 7802 applies to superficial and nonlinear scars and requires an area of at least 144 square inches to be affected for a compensable rating.  Therefore, it is also not applicable to this case.  Finally, Diagnostic Code 7804 applies to scars that are unstable or painful, with one or two such scars warranting a 10 percent rating.

The Veteran underwent a VA scars examination in April 2010.  The examiner noted the Veteran had a 0.3 cm by 9.2 cm scar in the right inguinal crease that was not painful, had no signs of skin breakdown, was superficial with no keloid formation, and had no other disabling effects.

In a November 2011 statement the Veteran argued that he did not state at his VA examination that he had no pain, but rather than he did not have any pain at that moment but did experience intermittent pain.  The Veteran opined that his pain is due to internal scar tissue.

The Veteran has consistently reported in statements that he has pain and discomfort in the area of his hernia operation.  For example, in his March 2009 notice of disagreement the Veteran stated that he has pain and discomfort in the area of his hernia operation, which he reported a private doctor told him was due to internal scar tissue.  The Veteran reported that to manage the pain he sometimes wears an athletic supporter and sits in sitz baths.

The Board finds the Veteran competent and credible to report pain in the area of his hernia operation and acknowledges his explanation that he has regular pain but honestly reported not having pain during his 2010 VA examination.  The Board finds that giving the Veteran the benefit of the doubt he should be granted a 10 percent rating for a right inguinal hernia, status post herniorrhaphy, with residual scar.  Under the old regulations, a 10 percent rating was the highest rating available.  As the scar was never shown to be unstable, a separate evaluation under Diagnostic Code 7803 is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  As the scar is not on the head face or neck, higher ratings under Diagnostic Codes 7800 and 7801 are also not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (2007).  

The Board further considered whether higher ratings were warranted under the revised regulations.  However, as he has only one painful scar he is not entitled to a higher rating.  The evidence does not demonstrate the scar is deep and non linear  and at least 12 square inches but less than 72 square inches so a higher evaluation under Diagnostic Code 7801 is also not warranted.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right inguinal hernia, status post herniorrhaphy, with residual scar.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right inguinal hernia, status post herniorrhaphy, with residual scar that would render the schedular criteria inadequate.  The Veteran's symptoms, including a scar and pain are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right inguinal hernia, status post herniorrhaphy, with residual scar.  In addition, the Board finds the record does not reflect that the Veteran's right inguinal hernia, status post herniorrhaphy, with residual scar markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2008 prior to the initial adjudication of the claim on appeal.  The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in September 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2016).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in April 2010.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).









ORDER

An initial rating of 10 percent, but no higher, is granted for right inguinal hernia, status post herniorrhaphy, with residual scar, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


